          Case 6:20-cv-00453-ADA Document 4 Filed 06/01/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  JENAM TECH, LLC,
                                                      Civil Action No.: 6:20-cv-00453
                        Plaintiff
                                                        JURY TRIAL DEMANDED
   v.
                                                        PATENT CASE
  GOOGLE LLC,

                        Defendant.




        PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Jenam Tech, LLC state that they have no parent

corporation and that no publicly held corporation owns 10% or more of its stock.



Dated: June 1, 2020                          /s/ James M. Lennon
                                             James M. Lennon (Bar No. 4570)
                                             Timothy Devlin (Bar No. 4241)
                                             Derek Dahlgren (Bar No. 983624)
                                             Cory Edwards (Bar No. 6329639)
                                             DEVLIN LAW FIRM LLC
                                             1526 Gilpin Avenue
                                             Wilmington, DE 19806
                                             Telephone: (302) 449-9010
                                             Facsimile: (302) 353-4251
                                             jlennon@devlinlawfirm.com
                                             tdevlin@devlinlawfirm.com
                                             ddahlgren@devlinlawfirm.com
                                             cedwards@devlinlawfirm.com

                                             Attorneys for Plaintiff,
                                             Jenam Tech, LLC
          Case 6:20-cv-00453-ADA Document 4 Filed 06/01/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notification of such filing to all counsel of

record in the above-referenced matter.

Dated: June 1, 2020                           /s/ James M. Lennon
                                              James M. Lennon




                                                 2
